Citation Nr: 1145558	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbosacral strain with lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1989 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue can be adjudicated; specifically, an examination is necessary, for the reasons discussed below.    

The Veteran underwent a back fusion and laminectomy of L4-5 and S-1 in May 2004.  Subsequently, he was afforded a VA examination in August 2006 during which he reported experiencing flare-ups once a month for a day or two.  The Veteran and his representative contend that his back disability has gotten worse since that time.  In his VA Form 9 Substantive Appeal, the Veteran reported that he is unable to function longer than eight hours from the time in which he awakes in the morning due to his back condition.  In addition, the Veteran seemed to suggest that his activities of daily living are more restricted than previously, as he stated that there are "some things I can do and some I can't now..."  A February 2008 VA outpatient treatment record indicates the Veteran complained of low back pain and noted an assessment of low back pain.  

Given that the last VA examination was conducted in August 2006, prior to the Veteran's and his representative's statements which include assertions that the Veteran's back was worse, the Board agrees with the Veteran's representative that an examination is necessary to determine the current level of severity of the aforementioned disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As the last treatment records are dated from February 2008, any records pertaining to subsequent treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers who treated him for his low back disability since February 2008.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected lumbosacral strain with lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion.  The claims folder should be made available to the examiner for review.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  Neurological testing should also be completed.  

A rationale for all opinions expressed should be provided.  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


